Note from the reporter of decisions: On October 20, 2004, the Alabama Court of Criminal Appeals issued an order striking the motions filed by counsel for David Wayne Strickland seeking to stay his appeal and to remand the case for the trial court to vacate Strickland’s conviction based on the fact that Strickland had died. That order stated, in part:
“A certificate of judgment was issued [in case no. CR-03-0167] on April 29, 2004. On April 30, 2004, Strickland’s appointed counsel filed a motion to stay the appeal on the ground that counsel had reason to believe that Strickland was deceased; counsel requested that the appeal be stayed for 14 days ‘or until the information concerning the death of [Strickland] can be verified or proven wrong.’ On May 19, 2004, Strickland’s appointed counsel filed a motion to remand the case to the trial court with directions to vacate Strickland’s conviction and sentence on the ground that Strickland was, in fact, deceased. Counsel attached to the motion, among other exhibits, a copy of the death certificate indicating that Strickland had died on April 10, 2004.
“This appeal was final on April 29, 2004, the date of the certificate of judgment. Because counsel’s motions were filed after the certificate of judgment had been issued, they are untimely....”
Judge BASCHAB dissented from that order and issued a special writing.